Citation Nr: 0028635	
Decision Date: 10/31/00    Archive Date: 11/03/00	

DOCKET NO.  99-11 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include a personality disorder and alcohol dependence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from November 1964 to 
December 1966.

This matter arises from a rating decision rendered in August 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, that denied the benefit 
sought on appeal.  Following compliance with VA procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.


FINDING OF FACT

No competent evidence has been presented to relate a 
psychiatric disorder, to include a personality disorder and 
alcohol dependence to military service.


CONCLUSION OF LAW

The veteran's claim for service connection for a psychiatric 
disorder, to include a personality disorder and alcohol 
dependence is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran offers a number of contentions in support of his 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include a personality disorder.  At 
his personal hearing conducted at the RO in May 1999, he 
testified

that he sustained a head injury in service which he believes 
has given rise to the disability claimed.

As a threshold matter, however, one claiming entitlement to 
VA benefits has the burden of submitting evidence sufficient 
to justify a belief that a given claim is well grounded.  Id.  
"[T]he [VA] benefits system requires more than just an 
allegation"; a claimant must submit supporting evidence 
sufficient to justify a belief by a fair and impartial 
individual that a given claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-611 (1992).  To establish 
that a given claim for service connection is well grounded, 
the evidence must demonstrate, among other things, that a 
disability either was incurred in or aggravated by military 
service.  Cf. Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provisions of 
38 C.F.R. § 3.303(b), when the evidence, regardless of date, 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period, and that the same 
condition continues to exist.  Such evidence must be medical 
unless the condition at issue is a type as to which, under 
current case law, lay observation is considered competent to 
demonstrate its existence.  In addition, a claim may be well 
grounded if the evidence shows continuity of symptomatology 
subsequent to military service.  See Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

The question presented is whether the veteran's claim of 
entitlement to service connection for a psychiatric disorder, 
variously diagnosed, meets the foregoing requirements.  The 
veteran's service medical records are negative for either 
treatment of, or diagnosis of, a psychiatric disorder other 
than schizoid personality during the veteran's military 
service.  See 38 U.S.C.A. § 1110.  Nor is there any evidence 
of the development of a psychosis during the one-year 
presumptive period following the veteran's discharge from 
military service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Nor has any evidence been presented 
regarding continuity of symptomatology following the 
veteran's discharge from military service.  See 38 C.F.R. 
§ 3.303.

The first evidence of treatment for an acquired psychiatric 
disorder is contained in records of the veteran's VA medical 
treatment during 1990, at which time a possible bipolar 
disorder was diagnosed.  This is well beyond the one year 
presumptive period.  See 38 U.S.C.A. §§ 1101, 1112.  Nor has 
any evidence of continuity of symptomatology been presented.  
In this regard, the Board is cognizant of the testimony 
offered by the veteran regarding his belief that his acquired 
psychiatric disorder resulted from a head injury that he 
incurred during military service.  However, the veteran does 
not possess the medical expertise required to offer a 
probative opinion regarding a nexus between the disability 
claimed and any injury that he may have sustained during 
military service.  As a layman, he simply is not qualified to 
offer such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  Accordingly, service connection 
for an acquired psychiatric disorder is not well grounded.

The veteran also has claimed service connection for a 
schizoid personality disorder.  Such a disorder is 
developmental in nature.  See 38 C.F.R. § 3.303(c).  However, 
service connection may be granted for such a disorder if it 
is aggravated during military service.  See 38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.  A preexisting disease process 
will be considered to have been aggravated by active military 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
Id.  

Service medical records indicate that the veteran was seen on 
one occasion complaining of sleep disturbance of several 
years' duration.  He also felt that people did not understand 
him, and that they tended to reject his ideas.  Schizoid 
personality was diagnosed.  It was recommended that he be 
considered for an administrative discharge by reason of 
unsuitability.  The physician related that the veteran had a 
"duly diagnosed" personality disorder which did not require 
and would not benefit from psychiatric hospitalization.



Nothing in the record indicates that the veteran's 
developmental disorder, i.e., schizoid personality, increased 
beyond its normal progression during active military service.  
Indeed, nothing of record points to a specific instance or 
instances that show that the disorder increased in severity 
during service.  Accordingly, in the absence of a showing of 
any increase in the level of this developmental disorder, the 
veteran's claim of entitlement to service connection for a 
schizoid personality disorder also is not well grounded.  As 
such, the veteran's claim of entitlement to service 
connection for a personality disorder is not well grounded.  
See 38 U.S.C.A. § 5107(a). 

The Board views the foregoing discussion as well as the 
information provided by the RO as sufficient to inform the 
veteran of the elements necessary to, but currently missing 
from, his claim if it is to be well grounded.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  

The record contains a number of statements from the veteran 
and family members that indicate that the veteran began 
drinking heavily in the late 1980's.  The veteran testified 
to this at his aforementioned personal hearing.  A statement 
from his mother received in early 1998 indicates that the 
veteran "has had a problem with alcohol, off and on, for the 
last 10 years."  There is no showing that the veteran's 
claimed alcohol dependence is the result of service or a 
service connected disease or injury.  Accordingly, the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder, to include a personality disorder and 
alcohol dependence is not well grounded.


ORDER

Entitlement to service connection for a psychiatric disorder, 
to include a personality disorder and alcohol dependence is 
denied as not well grounded.



		
	STEVEN L. COHN 
	Veterans Law Judge
	Board of Veterans' Appeals



 

